Citation Nr: 0103529	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  00-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the RO.  



REMAND

The veteran was afforded VA examinations in relation to his 
claim in August 1999; however, none of the examination 
reports included an opinion as to the effect that the 
veteran's service-connected disabilities had on his ability 
to work.  Such an opinion is required before the Board can 
decide the issue of a total compensation rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. App. 
294 (1995).  

It is pertinent to note in this regard that a recently 
submitted VA medical statement dated in December 1999 
reported that the veteran had been unable to work since 
abdominal surgery in 1974.  

Therefore, the veteran should be afforded additional VA 
examinations in order to address the issue of whether he is 
unemployable due to service-connected disability alone.  In 
addition, all pertinent medical records should be obtained 
for review.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities, 
particularly any who have indicated that 
he was unable to work because of them.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran again should be scheduled 
for VA examination(s) in order to 
determine the current severity of the 
service-connected disabilities.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner(s) prior to the 
requested study.  The examiner(s) should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner(s) 
should provide an opinion as to whether 
the veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




